Citation Nr: 0432841	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  97-07 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Veterans Law Judge (VLJ) who presided at the veteran's 
1997 Travel Board Hearing is no longer with the Board.  After 
being informed of that fact, the veteran elected to have 
another Hearing.  Pursuant to that election, the veteran 
testified at a Video Teleconference (VTC) Hearing in July 
2003 before the undersigned VLJ, who is designated by the 
Chairman of the Board to conduct hearings pursuant to 38 
U.S.C.A. § 7102 (West 2002).  Transcripts of both hearings 
are associated with the claims file.

In February 1998, September 2002, and February 2004, the 
Board Remanded the case for additional development.  The RO 
completed the additional development to the extent possible 
and returned the case to the Board for further appellate 
review.  The veteran's representative submitted additional 
comments on the veteran's behalf in October 2004.


FINDINGS OF FACT

1.  The veteran is diagnosed as having PTSD.  The service 
medical records (SMRs) do not reflect any entries for 
complaints, findings, or treatment for, an acquired mental 
disorder, to include PTSD.

2.  The veteran's claimed stressor is not confirmed.  The 
evidence of record does not show PTSD to have been caused or 
made worse by active military service.



CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), became effective 
after the veteran filed his claim in 1995.  The VCAA 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2003), implement the VCAA.  The 
Secretary of Veterans Affairs has determined that the VCAA is 
applicable to all claims filed before the date of enactment 
and not yet final as of that date.  66 Fed. Reg. 45,629 
(2001); Opinion of The General Counsel (VAOPGCPREC) 7-2003 
(November 19, 2003).  Thus, the VCAA applies to the veteran's 
claim.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
held that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits, even if the adjudication occurred prior to the 
VCAA.  Pelegrini, 118 Vet. App. at 119-120.  In this case, 
the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Nonetheless, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in this case was not prejudicial to the veteran 
for the reasons specified below. 

First, the RO did not commit error in the initial 
adjudication, as the VCAA notice requirement did not exist at 
that time.  Id.  Second, in response to the veteran's claim, 
the RO, in a letter dated in August 1995, informed the 
veteran of the evidence needed to support a claim for PTSD 
and the form the evidence could consist of.  The letter also 
informed him that he should submit the evidence needed as 
soon as possible.  Third, the veteran's claim has remained 
under continuous development since the initial adjudication.  
Fourth, the March 2002 supplemental statement of the case 
(SSOC) contained the entire VCAA notice provisions.  Fifth, 
in a letter dated in February 2004 (letter), the RO informed 
the veteran of the VCAA and VA's obligations under the act, 
to include the evidence needed to support his claim.  As to 
who would obtain what part of the evidence needed, the letter 
informed the veteran that the RO had received the February 
2004 Board Remand Order, the RO would obtain any records 
maintained by a Federal agency, and that the RO would obtain 
any private treatment or other records he identified as 
related to this claim, provided he submitted sufficient 
information to enable the RO to obtain them on his behalf.  
The letter also informed the veteran to submit any additional 
evidence in his possession, specifically any evidence which 
might document service in Vietnam, such as copies of 
temporary duty orders.

The Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board also finds that any procedural deficiency 
as concerns the timing of the VCAA notice is harmless and has 
not prejudiced the veteran in the pursuit of his claim.

As noted, the veteran's case has been under continued 
development, to include two Board Remands.  The Board also 
notes that, in response to the March 2002 SSOC, the veteran 
submitted additional treatment records in June 2002, and in 
response to the letter he submitted duplicate records which 
were already associated with the case file.  Thus, the Board 
has clear evidence as to how the veteran would respond to a 
proper notice, albeit after the initial adjudication.  See 
Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Huston 
v. Principi, 17 Vet. App. 195, 203 (2003) ("it is not for 
the Secretary or this Court to predict what evidentiary 
development may or may not result from such notice").  
Specifically, the veteran responded in an informed manner, 
though no new evidence germane to the issue was developed.  
Accordingly, in light of VCAA notice having been provided, 
and the fact that the veteran has demonstrated by his 
actions, including those after receipt of VCAA notice, that 
he was fully informed and that there is no missing evidence 
to be obtained, the Board finds that the timing of the notice 
for this pre-VCAA claim has not prejudiced the veteran in the 
pursuit of his claim.  Pelegrini, 18 Vet. App. at 121-22; see 
also Conway v. Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 
2004).

As concerns the duty to assist, the RO obtained the veteran's 
military personnel records, his SMRs, and developed evidence 
through the U.S. Armed Forces Center for Unit Records 
Research (CURR), and arranged for appropriate examinations.  
At this juncture of the veteran's appeal, neither he nor his 
representative asserts that there is further evidence to be 
developed or that there is a request for assistance which has 
not been acted on.  All records obtained or generated have 
been associated with the claim file.  The Board finds that 
the RO has complied with the duty to assist.  38 C.F.R. 
§ 3.159(c) (2004).

Factual background.

The veteran filed his claim in August 1995.  An April 1996 
rating decision denied the claim.

The SMRs reflect no entries for complaints, findings, or 
treatment for, an acquired mental disorder, to include PTSD.  
Neither do the SMRs reflect any entries for complaints, 
findings, or treatment for, a wound or injury to the 
forehead.  A March 1969 entry reflects that the veteran 
presented for an unrelated matter at the 5th Field Hospital, 
APO San Francisco (SF) 96346.  A late March 1969 entry 
reflects the veteran presented at a dispensary located at APO 
SF 96389 for multiple lesions on his left forearm.  A 
September 1969 entry in the SMRs reflects that a dispensary 
at Camp Samae San, APO SF 96232, certified the veteran as 
free from detectable mental illness, and that his TB Tine 
test was not read due to his return to the U.S.

The veteran's April 1970 Report of Medical History in 
conjunction with his separation from active service reflects 
no mention of an injury to the forehead.  The April 1970 
Report of Medical Examination for Separation reflects that 
all areas, to include identifying body marks, scars, tattoos, 
were evaluated as normal.

In his August 1995 claim for entitlement to service 
connection, the veteran referred the RO to his DD Form 214 
for evidence of awards he received "for combat duty."  He 
related that he hauled ammo or whatever needed to be hauled, 
and that it was "life threatening everyday."  In a 
statement dated in September 1995, the veteran related that 
he was in the "Vietnam area" from September 1968 to 
September 1969, but he never was in any certain area.  His 
assigned duty was truck driver, which entailed hauling 
ammunition or fuel.  He further related that he always was on 
temporary duty in areas where battles were ongoing, and that 
he saw killed in action from both sides laying along the 
road.  He was shot at and had to shoot and run at various 
times in many different places.  He also claimed to have 
observed planes and trailers loaded with live ammo on fire, 
and he saw several of his buddies killed.

The May 1996 VA examination report reflects an Axis I 
diagnosis of PTSD, recent onset, and major depression, single 
episode, severe.

In response to the April 1996 rating decision, the veteran 
provided a statement dated in May 1996, in which he related 
that his military records would reflect that he was awarded 
the Combat Infantryman Badge (CIB).  The veteran's military 
personnel records reflects that his military occupation 
specialty (MOS) was a light vehicle driver, and his service 
in the Vietnam Theater was with the 260th Transportation 
Company, which was located in Thailand, from September 17, 
1968, to September 12, 1969.  His DD Form 214 reflects award 
of the Vietnam Service Medal (VSM) and the Vietnam Campaign 
Medal (VCM).

In a statement dated in November 1996, the veteran related 
that, while assigned to the 291st Transportation Company, 5th 
Transportation Regiment, while cleaning debris from the 
roadway, he witnessed a friend, D.S., killed when he stepped 
on a land mine approximately 20 feet from the veteran.  The 
veteran related that a piece of shrapnel from the mine struck 
him on the forehead, and his wound required 17 stitches, for 
which he was treated in the field.

At the April 1997 RO hearing, the veteran's representative 
referred to his DD Form 214, which reflects his award of the 
VSM and VCM, and asserted that it was not unusual for 
servicepersons to be pressed into duty outside one's assigned 
MOS, to include riding shotgun and perimeter duty.  The 
veteran repeated his account of being a heavy vehicle 
operator and how, after the land mine incident, a medic sewed 
him up in the filed and sent on his way.  The veteran could 
only relate that the incident which killed D.S. occurred on a 
road near the jungle.  He could not provide a more precise 
location.  The veteran related that another mine incident, 
which injured a troop named W.C., occurred near Da Nang.

A July 1997 statement, purportedly by W.C., reflects "hit by 
explosive device" around Da Nang in February 1969 or March 
1969.  It also relates that, "D.S. stepped on a land mine."  
Received 17 stitches in right side of forehead.  This fellow 
seen me after it happened."  W.C. related that he was 
assigned to the 5th Marines.

Social Security Administration (SSA) records reflect that, in 
July 1997, an Administrative Law Judge (ALJ) determined the 
veteran to be disabled and PTSD was one of the bases on which 
the determination was based.  The SSA records reflect no 
documents which actually show the veteran to have served in 
Vietnam.  The ALJ's findings, as concerned PTSD, were based 
on documented diagnoses of PTSD.

The September 1997 Travel Board Hearing transcript reflects 
that the veteran's representative again asserted that the 
veteran's records show him to have served in Vietnam.  The 
representative also related, that in a telephone conversation 
the day prior to the Travel Board, W.C. related that he was 
evacuated to Da Nang after being wounded in both legs, left 
arm, and his back, and he then was evacuated to Guam.  The 
veteran again related his account of D.S.' death, which he 
also placed near Da Nang.  He related that he received his 
stitches at an aid station in March 1969 and they were 
removed at the same aid station.

In February 1999, the CURR provided a copy of a 1975 Unit 
History of the 260th Transportation Company.  The history 
reflects that, while part of the 5th Transportation 
Battalion, the 260th distinguished itself during the period 
December 1966 to December 1969 by the support it provided to 
the U.S. Army and U.S. Air Force mission in Thailand.  The 
Unit History reflects that, at the close of 1967, the 260th 
was located in three different places, all in Thailand.  In 
August 1969, the 260th relocated to Camp Samae San, Sattahip, 
Thailand.

The Unit History of the 260th Transportation Company, and an 
Operations Report-Lessons Learned, 5th Transportation 
Battalion, dated in November 1969, reflects no mention of any 
mission responsibilities, operations, or activities, in 
Vietnam, or that any assigned personnel provided any support 
within Vietnam proper.

An April 1999 VA audio examination report reflects that the 
veteran related his account of the land mine incident and 
showed the examiner a scar, which the examiner described as a 
surgically closed laceration, minimally depressed, 
approximately 2 cm in length, and on the right superior 
forehead at the hairline.

The RO requested the National Personnel Records Center (NPRC) 
provide any Morning Reports of the veteran's unit for the 
period September 1998 to September 1999.  The NPRC provided 
copies of six Morning Reports from August 1969.  All six show 
the veteran present for duty with the 260th Transportation 
Company at Camp Samae San, Thailand.

In a statement received in April 2000, the veteran related 
that he was stationed with the 291st Transportation Company.  
In September 2000, the veteran, through his representative, 
provided an excerpt from the Vietnam Memorial, which details 
the death of a D.S. in March 1969.

A September 2002 report of the Military Postal Service 
Agency, with a historical record of military addresses 
attached, reflects as follows: APO SF 96232 was located at 
Camp Charn Sinthope, Thailand; APO SF 96346, Bangkok, 
Thailand; and, APO SF 96389, Phanom, Thailand.

At the July 2003 VTC, the veteran related that he actually 
served in Vietnam from 1968 to September 1969, and it was in 
Vietnam where his friend, D.S., was killed.  The veteran also 
related that he struck and killed a Vietnamese civilian 
pedestrian during his tour.  The veteran's wife related the 
symptoms she has observed the veteran to exhibit since she 
married him.
In March 2004, one of the veteran's Senators provided a 
statement of the veteran which related that he served with 
several units in Vietnam, D.S. was shot and killed, and that 
W.C. stepped on a land mine.

The June 2004 VA examination report reflects that the veteran 
related that he served in Vietnam from September 1968 to 
September 1969, was stationed at Pleiku and Qui Hnon 
Province, and was involved with several units.  The veteran 
related on this occasion that, while unloading ammo, his unit 
came under ground attack and D.S. was shot and killed.  The 
veteran related that he had to defend himself as best he 
could, though he was unarmed.  The veteran related that, 
during his 11 months, 26 days in Vietnam, he was not wounded 
but always feared running over land mines and hand grenades 
detonating under his vehicle.  Diagnostic tests were 
interpreted as invalid as to personality profile due to over-
inclusion of pathology.  The sub-scales, however, indicated 
responses consistent with those expected of an individual 
diagnosed with PTSD.  The score on the combat stress scale 
also was quite elevated but within the range of others 
clinically diagnosed with PTSD.

The veteran submitted a September 2004 statement in response 
to the July 2004 SSOC.  The statement reflects that, at the 
veteran's request, the veteran's VA therapist assisted the 
veteran with formulating his responses.  The statement 
reflects that the veteran insisted that he made at least four 
trips into Vietnam from Phanom, Thailand, to Pleiku, South 
Vietnam, a distance of 250 miles.  The veteran related that 
the entire trip was over paved roads.  He also claimed 
several more trips from Thailand to the "5th Transportation 
Unit Supply area near Saigon."  As concerns the absence of 
any records that the veteran was in Vietnam, the therapist 
related that it is well documented that many military units 
kept incomplete records and quoted the veteran to the effect 
that the veteran was never on temporary duty to any 
particular unit when he made his trips to Vietnam, "I was 
just working for the 260th."  As to the reference in the SSOC 
that the veteran's DD Form 214 may contain clerical error by 
reflecting the award of the Vietnam medals, the statement 
reflects that it was a scandalous accusation.



Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110 (West 2002).  Present disability resulting 
from disease or injury in service is required to establish 
entitlement to service connection.  Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  To establish service connection 
for a disability, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The claimed 
stressor must be shown and verified.  Further, the veteran's 
uncorroborated testimony is not sufficient to verify the 
stressor.  Cohen v. Brown, 10 Vet. App. at 146-47 (Board must 
make finding of credibility of appellant's testimony); see 
also Moran v. Principi, 17 Vet. App. 149 (2003) (Board must 
discuss whether an appellant served in combat and make 
finding of credibility); Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996) (whether one served in combat is an ad hoc 
determination).

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2003).  Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990); see also Almany v. Brown, 9 Vet. 
App. 518, 519 (1996).  However, where the evidence 
preponderates against a finding of service connection, the 
benefit of the doubt rule is not applicable.  Gilbert v. 
Derwinski, 1 Vet. App. at 56.  When making a determination of 
service connection, VA must administer its regulations under 
a broad and liberal interpretation consistent with the facts 
in each case.  38 C.F.R. § 3.303(a) (2004).

The Board finds that the veteran's claimed stressor is not 
confirmed, as the evidence of record does not show the 
veteran to have served in Vietnam.  The Board in fact finds 
that the evidence affirmatively shows the opposite; he served 
in the Vietnam Theater, with his specific geographical 
location having been in Thailand.

The only evidence of record which tends to favor the 
veteran's claim is the April 1999 examination report which 
reflects a forehead scar near the hairline.  There is no 
evidence, however, that the scar is the result of an injury 
received in Vietnam, or that it even occurred during his 
active service.  The SMRs reflect no entries for treatment of 
a laceration of the forehead or that the veteran received 
sutures.  Evidence which at best is neutral is the veteran's 
receipt of the VSM and the VCM, the statement of W.C., and 
the evidence that a D.S. was killed in Vietnam.

The award of the VSM and VCM is not evidence per se that a 
veteran served within the borders of Vietnam, as those 
decorations also were awarded to personnel who served in 
Thailand, Laos, or Cambodia, between July 4, 1965, and March 
28, 1973.  Department of Defense 1348.15, Manual of Military 
Decorations and Awards, C6.6.1.1.3 (September 1996).  The 
Board finds W.C.'s statement vague.  It is not clear who he 
referred to after stating that D.S. stepped on a mine when he 
related that someone received 17 stitches on the side of 
forehead.  The fact that the veteran knew a serviceperson 
killed in Vietnam is not evidence that he was in Vietnam.  In 
any event, the countervailing evidence against the veteran's 
claim is compelling.

All of the official documentary evidence of record shows the 
veteran served in Thailand.  The official Unit History of the 
5th Transportation Battalion clearly stated that all of its 
units, to include the 260th Transportation Company, and 
personnel were in Thailand, as that is where the unit's 
mission was.  The Board finds it highly doubtful that the 
unit history would not have mentioned activities in Vietnam 
proper.  The veteran's SMRs reflect that, March 1969, part of 
the time frame during which the veteran claims his stressor 
occurred, he received treatment for skin lesions on his left 
arm in Thailand, as shown by the APO number for the treatment 
facility, in.  The available Morning Reports from August 1969 
show the veteran and his unit to have been located in 
Thailand.  Further, there are no entries in the SMRs which 
reflect treatment at any facility which was located in 
Vietnam.

There also is the matter of the veteran's inconsistent 
descriptions of the claimed stressor.  The veteran's initial 
supporting statement related that D.S. stepped on a land mine 
and a piece of the shrapnel wounded him in the forehead.  
Later accounts related that D.S. was shot and the veteran 
made no mention of having sustained any injury himself.  And 
then there is the veteran's statement that he drove from 
Thailand to Vietnam on at least four occasions.  The Board 
notes that this would have required the veteran to transit 
Cambodia, which is located between eastern and southeastern 
Thailand and Vietnam.  The Board deems this extremely 
doubtful.  Such a long and dangerous trek on a repeat basis 
surely would have been noted in the official history and 
operations reports.  These inconsistencies and 
improbabilities are accentuated by the veteran's claim to 
have been awarded the CIB.  In light of the fact that he was 
not an infantryman by MOS, he was ineligible for the CIB even 
if he in fact saw combat.  See Army Regulation 600-8-22, 
Paragraph 2-6, Military Awards, 25 February 1995.

The veteran may well actually believe that he served in 
Vietnam, but the evidence of record shows that he did not.  
Therefore, the Board finds the claimed stressor
incredible, and for the reasons set forth above, also finds 
that the evidence preponderates against a finding of service 
connection.  38 C.F.R. §§ 3.303, 3.304(f) (2004).


	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



